 DAVIS TRANSPORTDavis Transport,Inc.andLocal UnionNo. 236, Af-filiatedWith International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers ofAmerica. Case 9-CA-4100January 31, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn June 7, 1967, Trial Examiner Harry R.Hinkes issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed a motion toremand the Decision to the Trial Examiner forfurther consideration, and also exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted.' The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion,Respondent'smotion, and exceptions andbrief, and the entire record in the case, and herebyadopts the Trial Examiner's findings, conclusions,and recommendations as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that 'the Respondent, Davis Transport, Inc.,Paducah, Kentucky, its officers agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:31.Delete paragraph 1(b) and reletter the remain-ing paragraphs accordingly.2.Delete from paragragh 2(f) that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided."3.Delete from the notice the entire second in-dented paragraph.IRespondent filed a motion to remand the proceeding to the Trial Ex-aminer for a ruling on Respondent's motion to strike certain testimony andfor a further statement as to the extent to which the Trial Examiner reliedupon the testimony. The motion is denied as lacking in merit.5572The record shows that the Union in a letter to Respondent stated thatit represented a majority of Respondent's employees in a bargaining unitof all truckdrivers in the Paducah terminal, and requested recognition asexclusive bargaining representative of such employees. Such letter, ad-dressed to "Davis Transport, Inc , Wade E Davis, Vice-president" wasdelivered by registered mail to Respondent's premises on November 4 Itapparently remained unopened until Vice President Davis, the son ofPresident Davis, on November 7 returned from an absence On this dateVice President Davis showed the Union's letter to President Davis. OnNovember 10, 1966, Respondent advised the Union that Respondent didnot believe the Union represented the employees, questioned whether theunit sought was appropriate, questioned the validity of the cards, and sug-gested that the matter be referred to the Board.We do not adopt the Trial Examiner's conclusion that a demand forrecognition occurred on November 3, 1966, when President Davis metwith the drivers. However, whether the demand was made on November4, or 7, there was a clear refusal to bargain on November 10, and on all ofthese dates, based on our adoption of the Trial Examiner's various unitplacement findings except as modified below, we find that the Unionrepresented a majority of the employees in the appropriate unit.With respect to Thompson, the record shows that although he was for-merly a regular driver with Respondent, he left Respondent and went towork for his father when his father obtained a large contract for timber.After the discriminatory discharges, Thompson "came in," "offered hisservices," and "drove for a few days." Under these circumstances, weunequivocally exclude Thompson from the unit and do not count him indetermining the majority.We do so for two reasons first, because therecord does not establish a reasonable expectancy of his returning to workfor Respondent on a permanent basis after he went to work for his father;and, second, because he was employed during the relevant period only asa temporary replacement for a discriminatorily discharged employee. SeeTampa Sand & Material Company,137 NLRB 1549.3While the Trial Examiner in his Recommended Order and notice al-luded to unlawful interrogation of employees by Respondent, we note thatno such fording was made by the Trial Examiner. In these circumstances,we hereby strike from the Recommended Order and the notice thereferences to unlawful interrogation.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R. HINKES, Trial Examiner: The complaintherein was issued on December 30, 1966,1 pursuant to acharge and amended charges filed on November 14, and23 and December 14 and 19, by Local Union No. 236,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, and served on Davis Transport,Inc., herein called the Respondent or Company. TheRespondent is alleged to have engaged in unfair laborpractices by interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section7 of the National Labor Relations Act, as amended, aswell as by the discharge of certain employees because ofunion or concerted activities and by its refusal to bargaincollectively in good faith with the Union, in violation ofSection 8(a)(1), (3), and (5) of the Act. By answer dulyfiled,Respondent admitted the jurisdictional allegationsof the complaint and the supervisory status of its pre-sident, Davis, and its general manager, J ody. It denied thealleged supervisory status of its dispatcher, Powell, but atthe hearing admitted that allegation of the complaint. Itfurther denied that one James Ward was its agent and de-nied the commission of unfair labor practices.A hearing was held before me at Paducah, Kentucky,on March 7, 8, and 9, 1967, at which all parties wereIAll dates hereafter are 1966 unless otherwise noted.169 NLRB No. 80 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented and were afforded full opportunity to par-ticipate,examinewitnesses,and adduce relevantevidence. Briefs have been filed by the General Counseland Respondent and have been given careful considera-tion by me.2Upon the entire record in this case, I make the follow-ing:FINDINGS OF FACTI.JURISDICTIONRespondent is a Kentucky corporation engaged in thetransportation of gasoline, fuel, lime, cement, and otherproducts from its terminals located at Paducah, Ken-tucky, and Dawson Springs, Kentucky. During the 12months preceding the issuance of the complaint, Re-spondent in the usual course and conduct of its businessoperations sold and distributed products the gross valueof which exceeded $500,000. During the same period itsold and shipped materialsin excessof $50,000 from itsterminals in Kentucky directly to points outside the StateofKentucky.The complaintalleges,Respondent'sanswer admits, and I find that the Respondent is and hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges,Respondent's answer admits,and I findthat the Union is now and has been at all timesmaterial herein a labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesAs noted above, the complaint alleges that the Re-spondent has committed unfair labor practices in viola-tion of Section 8(a)(1), (3), and (5) of the Act. There aretherefore three primaryissues:1.Whether the Respondent has interfered with,restrained, or coerced employees in the exercise of therights guaranteed in Section 7 of the Act?2.WhethertheRespondentdiscriminatorilydischarged nine employees on or about November 3 andcaused one of them, Bobby Griffith, to quit his employ-ment on or about December 9, because of their union ac-tivities?3.Whether the Respondent unlawfully refused to bar-gaincollectively with representatives of its employees?B. 8(a)(1)Most of the Respondent's drivers working out of thePaducah facility testified in this proceeding. From theirtestimony, which I credit, it appears that some of themsigned union-authorization cards on November 2 andothers during the earlymorning hours ofNovember 3.On themorningof November 3 several of the drivers metwith Respondent's President Davis. According to Davis,2Respondent's unopposed motion to correct the transcript by substitut-ing "November" for "December" at 1 22, p. 24, is hereby granted.he had been at the Dawson Springs facility that morningand had received a telephone call from Paducah inform-ing himof "some trouble" there. Upon his arrival atPaducah, he was informed that there was "uniontrouble"and that some of the boys were trying to sign up for theUnion. He then called the drivers to his office and askedthem what the trouble was all about. The drivers told himthat they had signed up for the Union. Davis expressedhis disappointment but refused to discuss the Union atthattime untilhe could consider the circumstances. Thedrivers then turned to leave whereupon Davis asked themto turn in their keys, timecards, and credit cards.The drivers, on the other hand, testified that whenDavis heard they had signed up with the Union, he toldthem that he could not pay union wages. Driver Harperthen said that Davis would receive a letter from theUnion and that if Davis had anything else to say heshould say it to the union representatives. At that junc-ture Davis retorted that if the employees felt that way toturn intheir keys, timecards, and credit cards. With minorvariations, this version of the November 3 meeting wascorroborated by the other drivers present; and I credittheir testimony afterconsideringnot only their demeanorbut the implausibility of the version given by Davis. I finditunlikely that Davis would order the drivers to turn intheir keys, timecards, and credit cards merely becausethey were leaving, as he claims, to attenda meeting. It ap-pears that such an order was never issued to the driversin the past despite occasional, absences. I find it morelikely that the order to turn in keys and cards was amanifestation of Davis' disappointment, if not anger, atthe news of the unionization of his drivers.A second meeting was held by Davis with the driverson November 3. At the second meeting the driversdiscussed complaints they had concerning working condi-tions as well as their remuneration. According to Davis,he told them that since they worked on a percentage ofthe tariffs received by the Respondent and since theRespondent was workingon raisingthese tariffs, thedrivers' salarieswould automatically, go up when theRespondent's rates were raised. The drivers, on the otherhand, while confirming that the discussion concernedworking conditions and rates, testified that Davispromised totryto get rates raised, rather than such objec-tive being already in process. Moreover, it was unclear asto whether the raise in rates referred to the Respondent'srates or to the drivers' rates of pay. Again I credit thetestimony of the drivers in this respect, and, find that thecomments of President Davis created an impression thathe would try to get the drivers' remuneration increased.Such promises of benefitmade so soonafterDavislearned of his drivers' union membership must be deemedto have been intended to counter the union drive and con-stitute an interference with the rights of the employees inviolation of Section 8(aa(1). This conclusion is fortified byadditional testimony of the drivers, which I credit, thatduring this meeting Davis informed them, that he wouldhave to close up and go out of business if the Union camein.Driver Haley testified that during thesecond meetingofNovember3mentionwas made about some ofRespondent's employees at Dawson Springs having beenfired. After refreshing his recollection by examining an af-fidavit given by himsometimeago, Haley testified thatDavis said the Dawson Springs' employees were fired"because they were having wrecks and they were tryingto push the Union in real hard." I credit his testimony and DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that such language suggested a similar fate for thePaducah drivers, a threat in violation of Section 8(a)(1).A similarly thinly veiled threat was made to driverLangston at a conversation he had with DispatcherPowell on November 2. During that evening Powelltelephoned him and told him that he had heard Langston'sname was on a list of those signed up for the Union. Healso asked Langston what "the boys were doing" and toldhim that the union activity didn't concern a lease operatorsuch as Langston. That same night, Powell also phoneddriver Griffith's house and spoke to driver Moffitt there.He told Moffitt he didn't think the Union would benefitthe drivers a bit, adding, that they "knew what would hap-pen the next morning when [they] came in to workbecause [they] had signed a Union card."Several days later Powell approached Langston at theterminal and asked Langston to sign a blank sheet ofpaper containing only a date. He also showed Langstona draft of a letter which had been prepared by Powell andasked Langston to copy it on the blank sheet of paper.The letter which Powell asked Langston to copy was aletter of resignation from the Union. Langston signed theblank sheet of paper but, being in a hurry, asked Powellto fill it out and mail it. Langston never saw the completedletter, if in fact it was completed, nor did he supply Powellwith an envelope or postage.Powell also solicited driver Haley to withdraw from theUnion on or about November 7. He showed Haley aletter of resignation which Haley copied. He then toldHaley he would send it by registered mail to the Union.Haley, himself, however, never informed the Union ofany withdrawal intention.On November 12, Powell called Moffitt to his home.Driver Vaughan was also present. On this occasion,Powell told Moffitt and Vaughan that he wanted them toforget about the Union and sign a withdrawal card orletter, adding that "things would go back to the way ...they had before this Union thing all came up."Other attempts were made to have the drivers abandontheir union allegiance. Driver Vaughan testified that hetook a load of gas from the Paducah terminal on the morn-ing of November 3 and on his way back telephonedPowell to ask if there was anything else to do. Powellreplied that he had a "lot of loads" at Paducah but that the"other drivers don't want to work, they'd rather have aUnion down here." When Vaughan returned to the ter-minal, Powell met him and drivers Ward and Angel andsent them to Davis',office telling them, "See if you allcan'twork something out between the company like aCompany Union or something."In the evening of November 3 Powell telephonedVaughan at his home and, said, "here's someone wants totalk to you ... What he is going to tell you is the God'struth."Then driver Ward got on the phone and toldVaughan that Davis had given him authority to callVaughan back to work, "to forget thus lTnionTusinessand come back for the company," adding, "You eithercome back for the company or you're out." The nextmorning Vaughan saw Powell at the terminal and Powelltold him, "You know you can go back to work likenothing ever happened if you'll just forget this Uniondeal." Similarly,Ward told driver Griffith that he couldcome back to work if he forgot about the Union. Griffithwas also asked on November 3 by Manager Jody to talkto drivers Vaughan, Moffitt, and Williamson to get themto forget about the Union and come back to work for theCompany.559Icredit the testimony of these drivers and find theRespondent's solicitation of these drivers to withdrawfrom the Union to be coercive and intimidating, in viola-tion of Section 8(a)(1) of the Act.Phil-Modes Inc., andHarold Berlin dibia Berlin Coat Manufacturing Co.,159NLRB 944. Although driver Ward's utterances would or-dinarily not bind the Respondent since he did not occupya supervisory status with the Respondent, special circum-stancesmake a contrary conclusion inevitable. Super-visor Powell altered the ordinary driver status of Wardwhen he initiated the telephone conversation betweenWard and Vaughan and clothed Ward with apparentauthority to speak for the Respondent by telling VaughanthatWard spoke "God's truth." Although Powelltestified that he left when Ward took the telephone andtherefore was unaware of what Ward is alleged to havesaid to Vaughan, he failed to deny that he introducedWard as telling "God's truth." I credit Vaughan'stestimony to that'effect and having found that Powellmade such a statement to Vaughan, the fact that Powelldid not remain to hear what Ward said will not relieve himand the Respondent from the consequences thatdeveloped.C. Section 8(a)(3)Reference has been made above to the meeting ofNovember 3 between Davis and some of the drivers. Thedrivers present at that meeting were Griffith, Williamson,McClain, Moffitt, Weaver, Harper, and Haley. As foundpreviously, Davis ordered them to turn in their keys andcards when he was told that he was to receive a letterfrom the Union and to talk to the union representatives ifhe had anything else to say. Respondent argues that theseemployees were not discharged, citing the fact that Davisdid not use the word "fire" or "discharge" at theNovember 3 meeting. I consider this argument withoutmerit. In view of the fact that similar instructions hadnever been issued before to the employees, I find that hisutterances were tantamount to a discharge.This conclusion is fortified by contemporaneous andsubsequent events. Thus, General Manager Jody toldLangston on November 3 that the other drivers were nolonger associated with the Respondent. On the followingday, November 4, when the drivers came to get theirregular paychecks, other employees were seen driving thetrucks.When driver Lamb told Powell that he was readyfor work, Powell replied that he would call him if needed.When Harper turned in his timecard, Davis said, "Sorryto see you boys quit," to which Harper replied, "Quithell.We're fired." Significantly, Davis made no response.Driver Vaughan was not at the November 3 meeting.That evening, however, Driver Ward, speaking whatPowell called "God's truth," told him he was "out" un-lesshe forgot the Union; and the following morningPowell said virtually the same thing.Driver Lamb had trouble starting his car on the morn-ing of November 3. He telephoned Powell and askedPowell to send the mechanic out. In a few minutes Powellcalled back. He asked Lamb if Lamb had signed a unioncard.When Lamb answered that he had, Powell told him"there is no sense in you coming over then." Lamb saidhe was going to "turn his fittings and things in" andPowell said "all right."There is no doubt _that the Respondent not only knewthat an organizational campaign was underway, Davishaving admitted that he was called from the Dawson 560DECISIONSOF NATIONALLABOR RELATIONS BOARDSprings terminal because of "union trouble" at Paducahon the morning of November 3, but there is also no doubtthatDavis was aware of the union membership of theseven drivers with whom he had a meeting on the morn-ing of November 3, having been told by them that hewould receive a letter from the Union shortly and thatfurther conversations should be held with the unionrepresentatives.His immediate retort to them to turn intheir keys and cards was an effective discharge of thesesevendrivers as confirmed by the discharges of Lamband Vaughan who were not present at the meeting butwho were discharged immediately after Respondentlearned of their union adherence. I find that drivers Grif-fith,Williamson,McClain,Moffitt,Weaver, Harper,Haley, Lamb, and Vaughan were discharged by theRespondent on November 3 because of their union mem-bership,in violationof Section 8(a)(3) of the Act.On November 10, Davis wrote a letter to each of theseninedrivers, telling them that they had not beendischarged. It is significant that when Davis made hisposition clear, seven of the nine drivers came back towork, the other two having found other jobs in the mean-time.Dispatcher Powell called driver Griffith back to workon November 8. When Griffith returned on the followingday, he found driver Clark driving the truck which he hadbeen driving for several months prior to November 3.Griffithwas assignedan older truck which he had drivenfor a while in the past. The newer truck, which he hadbeen driving for several months prior to November 3,was easier to drive than the one he was assigned onNovember 9 because of differences in the gear shifting.More importantly, the runs assigned to Griffith after hisrecall on November 9 were quite different from thosegiven to him prior to November 3. Although he had beenpulling several loads of gas from Memphis and occa-sionally running double with another driver on Louisianatrips, these runs were discontinued for Griffith afterNovember 9. Instead, he was given shorter runs haulinglime dust and cement despite the fact that he preferred theother type of runs and had so informed Powell a long timeago. Other drivers were given the runs which Griffith hadbeen given in the past. Although Griffith made approxi-mately as much money on the shorter runs afterNovember 9 as he did on the preferable runs beforeNovember 3, there was more work and time expended byhim to accomplish that result. At no point did Respondentoffer any evidenceexplainingits failure to return Griffithto the runs he had prior to November 3.On December 9 Powell assigned Griffith a gas run tobe delivered to Poplar Bluff, then to Memphis, and finallyto Jackson, Tennessee. This run would have taken Grif-fith from 7:30 in the morning until 10:30 the followingmorning with waiting periods in between, unlike his previ-ous gas runs which went from Poplar Bluff to Memphisand then back to Paducah without waiting periods. Ac-cording to Powell, Griffith said, "I'm tired of youcrabbing on me and giving me these loads and I'm notgoing to haul it," to which Powell replied, "Well, Bobby,I don't have anything else for you." Later that same dayGriffithasked Powellif he was fired. To which Powellreplied, "Yes, Bobby, you're fired." Griffith went to theoffice to pick up a check and was told by Davis, "Anytime a driver refuses to pull a load for me he automaticallyquit."Respondent argues that Griffith was not dischargedbecause ofhis unionactivity on December 9 but becauseof his refusal to take a load. It cites the testimony of itsdispatcher, Powell, that in June or July 1966 he hadsimilarly discharged another driver for refusing to take aload. As Powell described that incident the driver said, "Idon't think I'll take this damn load .... It don't pay."take your can out the door, either one you want to, itdon'tmake me any difference." The driver answered,"Well, I ain't going to take it." Whereupon Powell toldhim to "haul his freight out the door." It should be notedthat in that earlier dismissal incident Powell gave thedriver a clear choice between taking the load or beingdischarged. No such alternatives were suggested to Grif-fith. Indeed, once before Griffith had refused to make atrip ordered by Powell and Powell had simply said OK,he'd get somebody else. Moreover, I deem it significantthat during the 30-day period from November 9 toDecember 9, while Griffith was deprived of his usual andpreferable runs of the immediate past and while Griffithwore his union button conspicuously and continuously,Powell once remarked, "Is that thing worth anything?"At another time he walked up and pulled at the union but-ton saying, "Everytime I see that damn thing I want tothrow it just as far as I can." These manifestations of unionanimus directed at Griffith after he was recalled onNovember 9, taken together with the fact that Griffithcomplained to Powell about the less desirable runs he wasbeing given, plus the fact that Powell did not indicate thatGriffith's acceptance of the assigned run was a conditionof his continued employment, lead me to the conclusionthat Griffith's refusal to make the run was seized upon bythe Respondent as a pretext to rid itself of an open ad-herent after changes in Griffith's working conditions hadfailed to result in his quitting. It was not unreasonable forGriffith to assume Powell had given him the option of ac-cepting or refusing a run, as he had once before, ratherthan to realize that his rejection of a run meant hisdischarge. SeeMemphis Moldings, Inc., Stairway Div.,164 NLRB 524.Whether Griffith quit or was discharged becomes immmaterial inasmuch as his refusal to accept the assignedtrip was prompted by Respondent's unexplained institu-tion of worse working conditions for Griffith after his re-call on November 9.D. Section 8(a)(5)As noted previously, Respondent has two facilities,one at Paducah, Kentucky, which is the subject of thisproceeding, and another at Dawson Springs, Kentucky.Some of the drivers testified that there were 18 driversworking out of the, Paducah facility. Davis testified thathe had 42 drivers. The only documentary evidence of theemployee roster is a list compiled by the Respondent andreceived in evidence,containing54 names of employees,their classifications, their dates of hire, and their dates ofseparation. Of the employeeson saidlist, 14 are classifiedas drivers and work out of the Paducahterminal:MoffittLambVaughanClarkGriffithFloodWeaverWardHaleyHarperMcClainAngelWilliamson. Irvan DAVIS TRANSPORTTwo otherdrivers, Edmonds and Hutson,have specialrunsto Calvert City,but work out of the Paducah ter-minal and bring their bills there, too.Of these, all but Irvan, Edmonds, and Hutson signedunion authorization cards on or before the morning ofNovember 3, which cards were authenticated by thesigners or by others who witnessed the act.3In addition,the list contains the names of five so-calledlease drivers:LangstonMickleSwinfordFosterCollinsOf these, Langston and Swinfordsignedunion'authorizationcardson or before the morning ofNovember 3.In addition,the fist contains the names of three em-ployees classified as drivers,on leaves of absence:DriverDate of HireDate of SeparationHall8/29/66 -9/29/66Potter8/29/6610/28/66Whitehead9/ 8/6610/28/66Inaddition,severalemployees are listed withhyphenatedjob classifications,suggesting dual functions:Buchanan- Driver-mechanicFinnie - Driver-safety directorMiles - Driver-servicemanTapp-Driver-servicemanIn addition,the list includes Pickett and Thompson asdrivers but with starting dates of November 7, 1966.The list also contains the names of five employees clas-sified asmechanics,four females as secretaries in the of-fice, a parts manager,and a dispatcher at each terminal.Finally, the list contains the names of 12 employeesclassified as drivers who work out of the Dawson Springsterminal under the immediate supervision of one of thedispatchers.The complaint alleges that all truckdrivers employedby the Respondent at its Paducah, Kentucky,terminalbut excluding mechanics, safety men, office clerical em-ployees, guards,and supervisors as defined in the Actconstitute an appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(b) of theAct. It appears that Respondent's contention that therewere 42 truckdrivers in his employ rests on the inclusionof the 16 drivers in Paducah,the 12 drivers at DawsonSprings, the 5 lease-operators,the 3 drivers-on leaves ofabsence, the2 driver-servicemen,the driver-mechanic,the driver-safety director,and the 2 who were hired onNovember 7. There appears to be no dispute that of the54 employees listed, 12 employees,the 5 mechanics, theparts room manager, the 2 dispatchers,and the 4 secreta-ries, do not belong in the unit. It further appears to beagreed that 16 employees, the 14 drivers working out ofPaducah as well as the 2 having special runs to CalvertSRespondent has moved to strike the card of driver Clark as not beingproperly authenticated.Driver Harper at first testified that he did not seeClark sign the card, but upon refreshing his recollection by reading a state-561City, properly areincluded in the unit.Whatmust be de-cided is whetherany or all ofthe other 26 employees areproperly included in the determination of an appropriateunit.1.The Dawson Springs driversRespondent argues that the business of Davis Trans-port, Inc., is "so integrated that all employees whether atthe Paducah, Kentucky, location or Dawson Springs lo-cation constitute an appropriate unit." I doubt this state-ment is meant to be taken literally inasmuch as no argu-ment has been presented for the inclusion of the 12 em-ployees, such as mechanics and secretaries,in the unit.Moreover, Respondent's witnesses referred repeatedlyto the employment of 42 drivers in the unit which is thenumber of employees after deducting those 12 from thetotal of 54 employed. It appears, therefore, that the thrustof Respondent's argument is to include the drivers, work-ing out of its Dawson Springs terminal with those work-ing out of the Paducah terminal.Record evidence supports the conclusion that Pres-ident Davis is in charge of operations at both facilitiesand that the drivers of both facilities work under the sameterms and conditions of employment.President Davis,however, testified that coke was the only product handledregularly at Dawson Springs and that coke is not handledat the Paducah terminal. Further, each terminal has itsown dispatcher who assigns the trips to the drivers work-ing regularly out of that terminal. Each terminal has itsown mechanic, although for major repairs, trucks workingout of Dawson Springs are brought into Paducah. In addi-tion, the terminals are about 60 miles apart.Most impor-tantly, there appears to be little, if any, interchange ofdrivers between the two terminals. President Davis, who,counselfor theRespondent argues, is the supervisor ofboth terminals, testified that he had no idea of how manyemployees from Paducah went to Dawson Springs towork or from Dawson Springs to Paducah. Of the driverswho testified only two of the Paducah drivers appeared tohave any runs out of Dawson Springs. Driver Harperstated that, "I would go up maybe and pull one or twoloads,maybe three, then come home." When asked,"How frequently?" he answered, "I'd say about once amonth, maybe not that many times." Driver Williamsontestified that only twice during the last 6 months had hehauled coke from Dawson Springs.Iconclude that the single terminal unit of Paducahdrivers is presumptively appropriate for the purposes ofcollective bargaining.Groendyke Transport, Inc.,164NLRB 1.1It appears to be the Board's well-settled rulethat a single plant, or similarfacility,is presumptively ap-propriate absent the showing of such factors as, for exam-ple, a history of bargaining on a broader basis or the es-sential loss of identity of a facility through its merger intoan integrated operation.Dixie BelleMills, Inc.,139NLRB 629;Frederickson Motor Express Corporation,121 NLRB 32. The record does not support the Com-pany's position that only the broader unit is the ap-propriate unit, here. There is no history of bargaining ona broader basis here, nor the loss of identity of either ter-minal facility. Indeed, on November 3, General ManagerJody told some of the drivers they should have first comement made by him at an earlier date, testified that he did see Clark sign.Respondent's motion must be denied and I credit Harper's testimony asmodified after refreshing his recollection of the event. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDand talked to him about the Union. Harper replied, "Andget fired like those guys did at Dawson Springs." Jodythen asked each of the drivers what Dawson Springs hadto do with them and said that Dawson Springs didn't haveanything to do with them.Respondent relies onHelms Motor Express, Inc.,107NLRB 132, but I find that reliance misplaced. In thatcase the Board held a unit consisting of 11 terminals to beappropriate but pointed out specifically "there is in-terchange of employees between terminals." That is prac-tically nonexistent here or so slight as to be considered in-significant.Withthe eliminationof 12 Dawson Springs driversfrom the total of 42 drivers claimed by the Respondent,we have at the most only 30 drivers in the unit urged bythe Respondent.2.Drivers on leaves of absenceRespondentargues that driversHall, Potter, andWhitehead must be included in the unit because theywere on leaves of absence on November 3 and that suchemployees will return to the employment of Respondentduring its peak seasonal period of activity. PresidentDavis testified that two of these three drivers were"brand new but a third had worked for the Company be-fore." He was unable to remember which one that was.The employee roster prepared by the Company and of-fered in evidence by it recites that all three of thesedrivers were hired in August and September 1966 andwere separated in September and October of the sameyear. Since the roster was prepared from payroll recordsand inview of the uncertainty of Davis' testimony, I con-clude that all three of these drivers were "brand'new" in1966. Davis further testified that before these drivers leftthe Company they requested leaves of absence sayingthat they would be back in the spring. He did not know,however, where they were working at the time of thehearing except that they were working for another firm inanother State.I do not consider these three drivers to be on leaves ofabsence within the ordinary meaning of that term. Theirabsence was of indefinite duration and their return waswithin their own discretion.Such a loose arrangementcannot be regarded as a continuing employer-employeerelationship.Sullivan Surplus Sales, Inc.,152 NLRB132, 155.The result is no different considering these threedrivers as seasonal employees. Although they worked inthe earlier fall season of 1966, they had not been recalledas of November 3 and are not properly includable as ofthat date which should reflect the actual employment ofarepresentativenumber of employees,MadsenWholesale Co.,139 NLRB 863, 864;Sullivan SurplusSales, Inc., supra.With the exclusion of these three drivers on so-calledleaves of absence, the maximum number of drivers ar-guably includable in the unit drops to 27. Unionauthorization cards signed by 15 of the 27 drivers werereceived in evidence and constitute a majority for bar-gaining purposes.Itwould,therefore,appear unnecessa-ry to decide whether more of these 27 drivers should beexcluded from the unit.Inasmuch as reviewing authori-tiesmay differ with my previous conclusions, some com-ment is appropriate nevertheless.3.Pickett. and ThompsonAccording to the Employer's list of employees receivedin evidence, both of these drivers were hired by theRespondent on November 7. President Davis testifiedthat Thompson had driven for the Company the previoussummerand had left to drive for his father in anotherState where he was so employed on November 2. Whenthe Company found itself without drivers after November3, President Davis testified that Thompsoncame in andoffered his services. It would, therefore, appear thatThompson was not properly includable in the bargainingunitas of November 3. Davis made some mention ofThompsonbeing on a"leave of absence" here as in thecase of the three drivers mentioned before. There is noevidence to indicate the duration of the leaves of absencenor the certainty of reemployment by the Respondent atany particulartime.As in the case of the three otherdrivers, I find this. relationship not within, the: ordinarymeaning of a continuingemployee-employer relationship.As respects Pickett, President Davis testified that thatdriver had been in the Army for 2 years and came back tohis job as driver for the Respondent on November 7. Asof November 2 and 3 Pickett was on military leave ofabsence. As such he is not properly includable in the bar-gaining unit.W. W. Holmes,72 NLRB 3 9.4.The dual-function employeesRespondent urges the inclusion of four employees whohad functions in addition to those of a driver. These aredriver-mechanic Buchanan, driver-safety director Finnie,and driver-servicemen Miles and Tapp. President Davistestified that Finnie was Respondent's safety directorfrom sometime in the summer of 1966 until November1966. He further testified that Finnie drove a truck whenthe drivers were off after November 3 but, until thedriverswere off, he was a safety director. As safetydirector his duties were to check on the Company'sequipment and according to Davis, "try to find out whatwas costing us so much money." As safety director hewas paid a salary which was on a different basis than thedrivers who were paid by the trip. It is clear that as ofNovember 2 and 3, therefore, he was not properly in-cludable in the unit, having no community of interest withthe drivers of the Respondent.Buchanan, Miles, and Tapp were basically and primari-ly servicemen or mechanics working on the trucks butwere also qualified to drive for the Respondent underICC rules. According to Dispatcher Powell, during thefirst 10 months of 1966, a period of time which amountedto about 2,000 working hours, Miles spent 61 hours driv-ing a truck to customers and Tapp and Buchanan only 36hours each. Percentage-wise, these men spent less than3 percent of their time driving Respondent's trucks tocustomers. In addition, Powell estimated that they spent25 to 30 percent of their time driving trucks for theRespondent which trucks were to be loaded or unloadedbut not driven to customers by them. For this latter ac-tivity they were paid their regular salary as servicemen ormechanics but, for the 3 percent or less driving loads tocustomers, they were paid, as were the other drivers, bythe trip.Although these three employees were qualified to bedrivers, the test for inclusion in the unit is not qualifica-tion but the function performed. Respondent argues thatthese men should be included in the unit citingBerea DAVIS TRANSPORTPublishing Company,140 NLRB 516, which held that adual-function employee devoting less than 51 percent ofhis time to unit work may have sufficient interest in theunit's conditions of employment to be included in theunit.Icannot conclude that these dual-function em-ployees, having 3 percent or less of their time devoted tothe type of work done by the drivers in the unit, wouldhave such a community of interest with them. Althoughtheir other driving comprised more than 25 percent oftheir time, it was a type of driving which was differentfrom that of the drivers in the unit and paid on a differentbasis.Under all the circumstances I conclude that thesedual-function employees are not properly includable inthe unit. They do not spend a substantial portion of theirtime performingidenticalfunctions. Cf.Transway, Inc.,New Orleans,153 NLRB 885.5.Thelease driversAlthough the record is not quite clear on the specificstatus of the so-called lease drivers, it appears that thetwo drivers who signed union cards, Langston and Swin-ford,were also owners of trucks which pulled theRespondent's trailers while the other three lease drivers,Mickle, Foster, and Collins, were merely drivers oftrucks owned by persons other than the Respondent.Respondent argues that all fiveleasedrivers are indepen-dent contractors and not employees and should, there-fore, not be included in the unit.4Lease drivers owning their own trucks lease suchtrucks to the Respondent by a written document which,among other things, provides that the leased equipmentshall be operated under the Respondent's direction andcontrol; that the Respondent may discharge, with orwithout cause, the driver furnished with said leasedequipment by the owner; and that the lease agreementruns from year to year but may be canceled by either ofthe parties upon 30-day written notice. President Davistestified that the lease drivers driving trucks belonging toparties other than the Respondent are subject to theRespondent's rules and regulations and Respondent mayfire them, lay them off, or tell the owner to get anotherdriver. In addition, Davis testified that the Respondentcould furnish a driver for such truck. Indeed, Langstontestified that Dispatcher Powell put driver Irvan on histruck when Langston was on sick leave. President Davisfurther testified that the Respondent had the right to fireany driver whether he is a lease driver or a companydriver and that the Respondent's dispatcher assigns runsto all drivers regardless,of their status as lease drivers orcompany drivers. Furthermore, while these trucks are onlease to the Respondent they are not used to pick up otherloads but operate only under the authority given to theRespondent by ICC.In view of the right of control vested in the Respondentby the1Iease agreement and the practice of the Respond-ent in directing the day-to-day activities of the lease'drivers in the same manner as company drivers are con-trolled, it follows that theseleaseoperators are em-ployes of the Respondent and are appropriately includedin the unit.Indiana Refrigerator Lines, Inc.,157 NLRB539, and cases cited therein. See alsoThe Maxwell Com-pany,164 NLRB 713.4 It should be noted that if Respondent's argumentis accepted and thelease drivers excluded from the unit, the Union would have 13 cardsigners of a total complement of 16 drivers in the unit.5636.The majorityIn summary, the unit includes the 16 company driversat the Paducah terminal and the 5 lease drivers for a totalof 21 drivers. As of the morning of November 3, havingobtained authorization cards from 15 of these 21 drivers,the Union had a clear majority of the employees in an ap-propriate unit and I so find.Nor would the result change if I consider the demandfor recognition to have been made on November 7 whenDavis read the union letter (see discussion below). As ofthat date, Finnie, Thompson, and Pickett would be in-cluded in the unit raising the total to 24, of which the 15signatories still constituted a majority. Although driversMcClain and Weaver did not return to work onNovember 14 when Respondent offered to take alldrivers back, thus reducing the number of signatories to13, the total complement of the unit was also reduced to22, thus maintaining a majority for the Union even as ofNovember 14.Even the inclusion of the dual-function employeeswould not change this result. Of these dual-function em-ployees, driver-safety director Finnie cannot be includedas of November 3 inasmuch as he had not been doing anydriving for the Respondent until after the Company lostthe services of its regular drivers on November 3. Theother three dual-function employees, if included in theunit, would raise its number to 24 as of November 3, andto 27 as of November 7, of which 15 was a majority. Asof November 14, the total would be 25, of which the 13signatories constituted a majority.7.The alleged good-faith doubtI have found that the group of truckdrivers at Paducahmet with President Davis on November 3 and informedhim of their union interest. Moreover, he was told ex-plicitly that further conversations should be held with theunion representative and a letter was on its way to himfrom the Union. A letter in fact was sent by the Union tothe Respondent addressed to "Davis Transport, Inc.,Wade E. Davis Vice-President" and apparently deliveredon November 4. It allegedly remained unopened becauseVice President Davis, the son of President Davis, wasabsent and it came to the attention of President Davis onNovember 7 when his son returned. On November 10President Davis wrote the Union rejecting its claim ofrepresentationand suggesting an NLRB election.Respondent argues that the first legal demand for recogni-tion on behalf of the Union took place on November 7. 1do not agree. President, Davis knew that there was aunion organizational drive at his Paducah plant when hewas called at Dawson Springs and asked to come in onthe morning of November 3. That same morning he wasconfronted by a number of his drivers -he himself esti-mated that number to have been as high as 12 -who toldhim they had signed up for the Union. His only reply wasa statement to the effect that he couldn't afford unionwages at which point he was told to speak to unionrepresentatives. Considered in all of its aspects, this con-frontation by such a large number of his drivers must bedeemed to constitute, in effect, a demand for recognition.The letter which he saw on November 7 was only confir-mation of what he had already been told. In any event, asnoted earlier, the result is thesameeven if the demand forrecognition be deemed to have been made on November7 or November 14. It is significant that the Respondent's350-212 0-70-37 564LDECISIONS OF NATIONAL LABOR RELATIONS BOARD'defense of a good-faith doubt of the Union's majority wasfirst raised in its letter of November 10, long after thedrivers who presented their demand to him on the morn-ing of November 3 had been discharged by him and afterhe had told his drivers that he would close up if the Unioncame in. It was also after he had told these employeesthat his Dawson Springs employees were fired partlybecause of their union activities.Itwas also after the ef-forts were made to have some of the drivers execute let-ters of resignation from the Union and other attemptswere made to engender disaffection with the Union on thepart of the drivers.Where a company has engaged in substantial unfairlabor practices calculated to dissipate union support,the Board, with the courts' approval, has concludedthat employer insistence on an election was notmotivated by a good-faith doubt of theunion'smajority, but rather by a rejection of the collective-bargaining principleor by adesire to gain time withinwhich to undermine the union.[Aaron BrothersCompany of California,158 NLRB 1077.]Thus, whether Respondent be deemed to have refusedto bargain with the Union on November 3 when, inresponse to the drivers'request that Davis speak to theirunion representatives,thedriverswere summarilydischarged,or on November 10 when Davis formallyrefused to recognize the Union,it is clear that suchrefusalwas not based upon any doubt, good-faith orotherwise,of the Union'smajority but upon Respond-'ent's desire to avoid the results of its drivers' successfulorganizational campaign,a desire which it implementedby flagrant 8(a)(1) and (3) behavior, both before and afterNovember 10. Indeed, such behavior after the Union hadsecured a majority of the employees in the unit would jus-tify theissuance of an order requiring Respondent to bar-gainwith the Unioneven in the absence of an 8(a)(5)violation.Wausau Steel Corporation,160 NLRB 635,enfd. 377 F. 2d 369 (C.A.7);N.L.R.B. v. Delight Bakery,Inc.,353 F.2d 344 (C.A.6);Editorial"El Imparcial"Inc. v. N.L.R.B., 278F.2d 184 (C.A.1);Franks Bros.Company v.'N.L.R.B.,321 U.S. 702.THE REMEDYHaving found that the Respondent engaged in unfairlabor practices, I shall recommend an order directing it tocease and desist therefrom, and, in view of the flagrantand widespread nature of these practices,that it ceaseand desist from in any manner infringing on the rights ofemployees guaranteed by Section 7 of the Act. Inasmuchas it appears that the,nine dischargees have been offeredfull and unconditional reinstatement and that all but tworeturned to their former jobs within a few days afterNovember 3, I shall recommend that the Respondentmake them whole for any loss of earnings suffered byreason of the discrimination against each of them by pay-ment of a sum of money equal to that which each drivernormally wouldhaveearned as wages from the date ofdischarge to the date of Respondent's offer of reinstate-ment or the date of each employee's return to duty,whichever is earlier,'less any net earnings during saidperiod(Crossett Lumber Company,8 NLRB 440) and inthe manner prescribed in F. W.Woolworth Company, 90NLRB 289, together,with interest thereon at the rate of6 percent per annum as set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716. In thecaseof driver Griffith, Ishall also recommend that Respondent offer him rein-statement to his former or substantially equivalent posi-tion without prejudice to his seniority or other rights.Finally,I shall recommend that the Company be directedto bargain with the Union upon request.RECOMMENDED ORDEROn the basis of the foregoing findingsof fact,I recom-mend that Respondent,Davis Transport,Inc., its of-ficers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Offering or granting benefits to discourage unionactivities;provided,however,that nothing in this Recom-mended Order shalt be construed as requiring Respond-ent to vary or abandon any economic benefit or any termor condition of employment which it has heretoforeestablished.(b)Unlawfully interrogating employees concerningtheir union activities and attitudes.(c)Threatening to go out of business or to dischargeemployees if the plant were unionized or if the employeesjoined the Union.(d)Soliciting the withdrawal of its employees from aunion organization of their choice.(e)Refusing to bargainwith LocalUnion No. 236, af-filiatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, asthe exclusive representative of the employees in the fol-lowing appropriate unit:All truckdriversemployedby theRespondent at itsPaducah,Kentucky, terminal but excluding mechanics,safety men, office clerical employees,guards, and super-visors as defined inthe Act.(f)Discouraging membership and activity on behalf ofLocal 236,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization,by dischargingor refusing to reinstate employeesor bydiscriminatingagainst employees in any other manner in regard to theirhire or tenure of employment or any term or condition ofemployment.(g)In any other manner interferingwith,restraining,or coercing employees in the exercise of their right to self-organization,to form,join,or assist the Union or anyother labor organization,to bargain collectively throughrepresentatives of their own choosing,or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take thefollowing affirmative action to effectuatethe policiesof the Act:(a)Offer Bobby Griffith immediate and full reinstate-ment to his former or substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges.(b)Notify theabove-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective ServiceAct and theUniversal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Make the following employees or former em-ployees whole for any loss of earnings suffered by reasonof the discrimination against each of them in the manner DAVIS TRANSPORT565set forth in the section of this Decision entitled "TheRemedy":Bobby GriffithBobby MoffittJ.D. LambDonnie L. WeaverCharles WilliamsonJewell T. HarperRobert F. McClainLelon VaughanBen T. Haley(d)Upon request bargain collectively with the above-named union as the exclusive representative of all em-ployees in the above-described appropriate unit and em-body in a signed agreement any understanding reached.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant and necessary for a determination ofcompliance with paragraphs (a) and (c) above.(f)Post at its terminal in Paducah, Kentucky, copiesof the attached notice marked "Appendix."5 Copies ofsaid notice, to be furnished by the Regional Director forRegion 9, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and maintained by it for a period of 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 9, in writ-ing, within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith.6Teamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive representative of ourtruckdrivers at our Paducah, Kentucky, terminal, butWILL, upon request, bargain collectively with thatUnion and embody in a signed agreement any un-derstanding reached.WE WILL NOT discourage membership in and ac-tivity on behalf of Local No. 236, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization, by discharging or refusingto reinstate employees or by discriminatingagainstemployees in any other manner in regard to their hireor tenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your right toself-organization, to form, join, or assist the Union orany other labor organization, to bargain collectivelythrough representatives of your own choosing, or toengage inother concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion or to refrain from any or all such activities.WE WILL offer Bobby Griffith immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniorityor other rights and privileges.WE WILL make the following former employeeswhole for any loss of earnings suffered by reason ofthe discrimination against them:Bobby GriffithJ.D. LambCharlesWilliamsonRobert F. McClainS In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT offer or grant benefits in order todiscourage union activities.WE WILL NOT interrogate you unlawfully concern-ing your union activities and attitudes.WE WILL NOT threaten to go out of business or todischarge you if the plant is unionized or if you jointhe Union.WE WILL NOT solicit you to withdraw from a unionorganization of your choice.WE WILL NOT refuse to bargain with Local No.236, affiliatedwith International Brotherhood ofBobby MoffittDonnie L. WeaverJewell T. HarperLelon VaughanBen T. HaleyAll our employees are free to become or remain, orrefrain from becoming or remaining, members of anylabor organization, except to the extent that such rightmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the National Labor Rela-tions Act.DatedByDAVIS TRANSPORT, INC.(Employer)(Representative)(Title)Note: Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 684-3686.